opinión disidente emitida por el
juez asociado se. todd, je.
Mayo 19, 1943.
Estoy conforme con la primera conclusión a que se llega en la opinión de la mayoría en el sentido de que el subse-cretario de una corte municipal es un funcionario. Véase *22McClung v. Johnson, 289 Pac. 199 (Cal. 1930); State v. Smith, 96 So. 127 (La. 1923). Empero, establecida esta pre-misa, disiento en cnanto a la segunda conclusión al efecto de que dicho cargo puede ser creado en la ley de presupuesto en violación del artículo 34 de la Carta Orgánica. Soy de opinión que el caso de Commonwealth ex rel. Greene v. Gregg, 161 Pa. 582, 29 Atl. 297, citado como autoridad tanto en el caso de Ortiz Reyes v. McLeod, 56 D.P.R. 871, 877, como en la opinión de la mayoría no es aplicable a los hechos del caso de autos por no tratarse aquí de un “empleado cuyo puesto surja en el curso ordinario del gobierno”. Cf. State v. Thompson, 289 S. W. 338 (Mo. 1926) y Sellers v. Frohmiller, 24 P. (2d) 666 (Ariz. 1933).

Debe revocarse la sentencia.